Saturday, November 22. The President delivered the opinion of the Court—“ That the bill filed in this cause, “ for reviewing the decree and proceedings therein mentioned,*200 “ ought not to have been received or allowed by “ the High Court of Chancery; as it does not shew any “ new matter, or disclose, or refer to any new evidence, “ sufficient to ground a bill of review, or reversal of the “ decree prayed by the said bill to be reviewed and reversed, “ nor does the new evidence taken and produced “ in this cause, in any manner prove or warrant the same.”
Decree of the High Court of Chancery reversed; injunction dissolved, and bill dismissed with costs.